DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (attaching a substrate to a device under test; claims 43-58) in the reply filed on 7.6.2021 is acknowledged. 
The applicant states “The election is made with the understanding that once the elected species is found to be clear of the prior art that the remaining claim scope will be examined”. The applicant is reminded that upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Claims 59-72 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7.6.2021.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. See, e.g., [0003], [0142], [0188] 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 43, “holding the device under test under the pressure of at least 10 psi for at least 5 minutes” and “disengaging and re-engaging the device under test for at least 1 to 5 cycles of 
[0153] discloses “(3) holding the engagement under the pressure of at least 10 psi for at least 5 minutes or cycling the engagement at least one to five times, wherein during each engagement the device under test is powering up and heating the thermal or electrical unit head to simulate the device powering up to reach a temperature of at least 50° C.;” wherein, if the claimed steps listed above refer to this disclosure, the steps disclosed are in alternative form and [0153] does not disclose an embodiment with both of said steps.
[0154] discloses “(4) disengaging and re-engaging the thermal or electrical head and substrate with the device under test for at least 1,500 cycles of powering up” wherein, if the claimed step “disengaging and re-engaging the device under test for at least 1 to 5 cycles of powering up of the device under test” refers to said disclosure, [0154] does not support the claimed subject matter in view of the disclosure of at least 1,500 cycles.
[0157] discloses “In the methods described the number of engagement cycles may be at least 1 to 5, 5 to 1,000, 5 to 5,000, or 10,000 to 100,000 engagement cycles which are preferably performed without removing the substrate or without having to clean any debris or marks from the device under test” wherein, if the claimed step “disengaging and re-engaging the device under test for at least 1 to 5 cycles of powering up of the device under test” refers to said disclosure, [0157] does not disclose disengaging and re-engaging as claimed in view of the disclosure of not removing the substrate.
It appears the claimed limitations in question are a result of mixing and matching different disclosures of [0153-0154] and [0157] into a previously undisclosed embodiment; hence, the claim includes new matter and none of the dependent claims addresses this deficiency. The examiner welcomes a detailed explanation of how the disclosure supports the claimed subject matter.
Regarding claim 44, “wherein the engaging, disengaging and re-engaging steps are repeated at least 1 to 5 times” is considered new matter. While [0157] discloses at least 1 to five engagement cycles, it also discloses the substrate is not removed and the claimed subject matter appears to require removal of the substrate; hence, the examiner deems it necessary to raise a new matter rejection.

Claims 46 and 49-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 46, “wherein the thermally conductive and/or electrically conductive, mechanically compliant substrate is used to make contact with between one and 10 dies on the same thermally conductive and/or electrically conductive, mechanically compliant substrate at a same time and wherein the one to 10 dies can be of different heights, shapes, and/or sizes” is indefinite.
First, it is unclear if “can be…” in “the one to 10 dies can be of different heights, shapes, and/or sizes” explicitly requires or not dies of different dimensions. Also, it is unclear if one die (which falls in the scope of the claim) can have different dimensions when compared to itself.
Second, base claim 43 discloses “wherein the thermally conductive and/or electrically conductive, mechanically compliant substrate remains attached to the device under test and is capable of being packaged with the device under test” and it is unclear how a substrate can make contact to 1-10 dies of different dimensions and be capable of being packaged with said 1-10 dies.
Regarding claim 49, “a thermal mass and thermal conductivity through a plane which is greater than 1, 2, 3, 4, 5, 6, 7, or 8 W/m K” is indefinite because the ranges disclosed are overlapping and redundant and said overlap and redundancy creates a confusion as to the scope of the claim. For 
Regarding claim 50, “wherein the thermally conductive and/or electrically conductive, mechanically compliant substrate can be compressed to at least 5% of its original thickness with an applied pressure of less than 100 psi” is indefinite because it is unclear if “can be” explicitly requires or not said step or if it refers to a functional limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Andres Munoz/               Primary Examiner, Art Unit 2894